DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 8 directed to species non-elected without traverse.  Accordingly, claim 8 has been cancelled.

Allowable Subject Matter
Claims 1-3, 5-6, 9-12 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Kwak (US 2014/0217397), discloses a flexible display substrate, comprising: a flexible substrate; a first conductive composite layer disposed on the flexible substrate, wherein the first conductive composite layer comprises a first metal layer, a second insulated layer and a second metal layer stacked in sequence, the first metal layer and the second metal layer respectively comprise metal line segments separated from each other, the second insulated layer is provided with a plurality of first contact holes, and metal line segments in the first metal layer and metal line segments in the second metal layer are connected through metal in the plurality of first contact holes to form a first continuous metal wire (see Kwak, FIG. 1I, [0067], .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811